Title: To Thomas Jefferson from Stephen Sayre, 27 March 1801
From: Sayre, Stephen
To: Jefferson, Thomas



Sir
[Phila]a. 27th Mar: 1801

Mr D. informs [me], that you gave him reason to beleive, you were disposed to do [me] that justice, which my country has, so long deny’d me—I m[ea]n, so far as you have power to do it—at the same time, he advises me to inclose you, one of his papers, in which, my case is stated in part—but after you have done me the honor of reading it, with attention,—beleive me—the half has not been told you.
Yesterday, I had some conversation with Chavalier D.U—he has advised me to think of the Natches—says he will, in the course of some few weeks, speak to you on the subject—let his reasons for doing so be what they may—you will give them weight no farther, than you deem me capable of doing you honor, & service to the nation.
My long experience might, probably, be very useful in an infant government—I should exert all my faculties, to give it, the great principle of honor, & plant the seeds of virtue, in its virgin soil.

Much will depend on your governor—he may do injury, to our national character, or raise it into dignity, among our neibours, by giving a proper, or improper tone, to the manners of the people.
I am respectfully

Stephen Sayre

